Citation Nr: 1532741	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  15-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to February 25, 2009, for an increased evaluation of 30 percent for a right knee meniscectomy.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, assigning a 30 percent evaluation for the Veteran's right knee disability, effective as of February 25, 2009.  

The Veteran was previously represented by the New York State Division of Veterans' Affairs.  He revoked this representation in a letter dated June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2009 rating decision, the Veteran was granted an increased evaluation of 30 percent for his right knee disability, effective as of February 25, 2009.  A timely notice of disagreement was received from the Veteran in December 2009.  His claim for an earlier effective date was again denied in a February 2015 statement of the case, which the Veteran appealed to the Board in March 2015.  At this time, the Veteran indicated that he did not want a hearing.  However, he subsequently contacted VA in June 2015 stating that he desired a videoconference hearing at the Buffalo, New York RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




